Title: To George Washington from Edmund Randolph, 5 August 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia August 5. 1795.9 o’clock a.m.
            PrivateSir
          
          Neither the mail of Saturday or yesterday is arrived from the Southward. So that I have no letter from Mount Vernon before me.
          Our consul at Bristol confirms the existence of the British order for seizing provisions, destined to France, by a letter on the 17th of June last; and many of our vessels have fallen victims to it.
          Very little is said here about the treaty; and I should not be surprized, if some considerable revulsion should appear in its favor.
          No answer has been received from Mr Rutledge; but the reports of his attachment to his bottle, his puerility, and extravagances, together with a variety of indecorums and imprudencies multiply daily. I am assured by a gentleman, lately from Charleston, that the public mind there is rather turning. But I doubt it. General Pinckney refused to attend the meeting from a delicacy towards his brother, who was supposed to participate in

the negotiation. He is said to have assigned reasons for his nonattendence on the committee of fifteen in writing; but I do not learn, that they were of a nature, which indicated the smallest partiality for the treaty. Mr Edward Rutledge spoke warmly on the second meeting against it. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        